Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 04/05/2021 for application number 17/222956. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-7) and (8-14) are presented for examination.

Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Independent claim 1 describes claim limitations “computer-implemented system including a user interface configured to allow…” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language “perform and/or configured” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, independent claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Para. 70 of the specification describes the functional language as connected to physical hardware when each of the units are performing its duty. 
By this interpretation, the examiner is satisfied with the description of the functional language and the use of sufficient structure as described in the specification of the application. 
Thus, it appears that claim 1 is properly invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9,2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Carus et al. US Patent Application Publication US 20050192792 A1 (hereinafter Carus) in view of deVille et al. US Patent Application Publication US 20140188830 A1 (hereinafter deVille) and further in view of Doebelin et al. US Patent Application Publication US 20200327432 A1 (hereinafter Doebelin).
Regarding claim 1, Carus teaches A cloud-based, computer-implemented system including a user interface configured to allow a user to ([0048], [0089], [0092]) input a set of unstructured text strings (FIG. 2, Abstract, [0016], [0041] wherein Carus discloses receiving user’s input that include text string) categorize the set of unstructured text strings in accordance the set of categories (Abstract, [0011-0012], [0015] wherein Carus normalizes and categorizes text strings) sequence the categorized text strings (Claim 1 text, [0011-0012], [0015] wherein Carus sequences the categorized text). 
Carus does not teach provide a set of categories.
However in analogous art of categorizing and sequencing data, deVille teaches providing a set of categories ([0045] wherein deVille discloses displaying categories to be selected by a user for normalizing and classifying data).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine deVille and Carus by incorporating the method of providing a set of categories of deVille into the method of input a set of unstructured text strings of Carus for the purpose of providing a decision tree that may be used to classify the data files within the hierarchical structure, where the decision tree may employ a criterion sensitive to a presence or an absence of the key terms in the plurality of data files. Data files grouped within the lower nodes may have a greater number of similarities than data files grouped within the upper node (deVille: [0004]).
Carus teaches…the categorized and sequenced text strings (Abstract, claims 1-2 text, [011-0016], [0054] wherein Carus discloses categorizing data)
Carus does not teach summarize the categorized and sequenced text strings; and produce an output viewable by the user based on the summarized, categorized, and sequenced text strings.
However in analogous art of categorizing and sequencing data, Doebelin teaches summarize the categorized and sequenced text strings ([0020], [0022-0025], [0028], [0048] wherein Doebelin teaches summarizing the categorized content that include text) and produce an output viewable by the user based on the summarized, categorized, and sequenced text strings ([0033], [0025], [0029], [0032], [0047] wherein Doebelin display and provide visualization of the summarized and categorized content).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Doebelin and Carus by incorporating the method of summarize the categorized and sequenced text strings; and produce an output viewable by the user based on the summarized, categorized, and sequenced text strings of Doebelin into the method of input a set of unstructured text strings of Carus for the purpose to provide tools that include data summarization, data visualization wherein the data summarizer include a text summarizer (Doebelin: [0048]).
Regarding claim 2, Carus as modified by deVille and Doebelin teaches wherein the output is selected from the group consisting of a reverse mind-map, a proportions view, and an editable outline ([0078] wherein Carus teaches using a reverse priority queue for displaying the result of categorization).
Regarding claim 3, Carus as modified by deVille and Doebelin teaches further including a TextBreaker module configured to take a first string of text and break it into the set of unstructured text strings using a parsing scheme ([0075], [0078] wherein Doebelin describes an extractive summarization that uses a schema and divides sentences)
Regarding claim 4, Carus as modified by deVille and Doebelin teaches wherein the parsing scheme uses at least one of punctuation cues, grammatical cues, and semantic cues ([0027], [0040], [0051], [0058] wherein Carus teaches a normalizing process that include removing the capitalization and punctuation). 
Regarding claim 5, Carus as modified by deVille and Doebelin teaches further including a journal page comprising a plurality of paragraphs, wherein the user is provided a user interface for selecting a subset of the paragraphs that are provided to the TextBreaker module for parsing ([0055], [0074], [0080] wherein Carus describes selecting a subset of content to be provided for categorization), ([0059] wherein deVille classifies a subset of data).
Regarding claim 6, Carus as modified by deVille and Doebelin teaches further including a social network module that provides a user interface for selecting text strings from a communication stream for providing the unstructured text strings ([0032], [0049], [0058-0070] wherein Doebelin teaches tools to retrieve content from the social media).
Regarding claim 7, Carus as modified by deVille and Doebelin teaches further including a discover module in which the user is presented with a sequence of prompts configured to elicit answers providing the unstructured text strings (Abstract, [0025], [0029], [0038-0039], [0046] wherein Doebelin obtains an input from the user-specific knowledge model to generate an update in the question database).  
Regarding claim 8, Carus teaches A web-based productivity method comprising ([0048]) providing a text input user interface component configured to receive a set of unstructured text strings (FIG. 2, Abstract, [0016], [0041] wherein Carus discloses receiving user’s input that include text string) (Abstract, [0011-0012], [0015] wherein Carus normalizes and categorizes text strings) sequencing, using the processor, the categorized text strings (Claim 1 text, [0011-0012], [0015] wherein Carus sequences the categorized text). 
Carus does not teach providing a user interface component configured to receive a set of categories from the user.
However in analogous art of categorizing and sequencing data, deVille teaches providing a user interface component configured to receive a set of categories from the user ([0045] wherein deVille discloses displaying categories to be selected by a user for normalizing and classifying data).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine deVille and Carus by incorporating the method of providing a user interface component configured to receive a set of categories from the user of deVille into the method of input a set of unstructured text strings of Carus for the purpose of providing a decision tree that may be used to classify the data files within the hierarchical structure, where the decision tree may employ a criterion sensitive to a presence or an absence of the key terms in the plurality of data files. Data files grouped within the lower nodes may have a greater number of similarities than data files grouped within the upper node (deVille: [0004]).
Carus teaches…the categorized and sequenced text strings (Abstract, claims 1-2 text, [011-0016], [0054] wherein Carus discloses categorizing data)
Carus does not teach summarizing, using the processor, the categorized and sequenced text strings; and 22producing an output viewable by the user based on the summarized, categorized, and sequenced text strings.
However in analogous art of categorizing and sequencing data, Doebelin teaches summarizing, using the processor, the categorized and sequenced text strings ([0020], [0022-0025], [0028], [0048] wherein Doebelin teaches summarizing the categorized content that include text) and 22producing an output viewable by the user based on the summarized, categorized, and sequenced text strings ([0033], [0025], [0029], [0032], [0047] wherein Doebelin display and provide visualization of the summarized and categorized content).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Doebelin and Carus by incorporating the method of summarizing, using the processor, the categorized and sequenced text strings; and 22producing an output viewable by the user based on the summarized, categorized, and sequenced text strings of Doebelin into the method of input a set of unstructured text strings of Carus for the purpose to provide tools that include data summarization, data visualization wherein the data summarizer include a text summarizer (Doebelin: [0048]).
Claim 2 is similar in scope to claim 9 and are therefore rejected under similar rationale.
Claim 3 is similar in scope to claim 10 and are therefore rejected under similar rationale
Claim 4 is similar in scope to claim 11 and are therefore rejected under similar rationale
Claim 5 is similar in scope to claim 12 and are therefore rejected under similar rationale
Claim 6 is similar in scope to claim 13 and are therefore rejected under similar rationale
Claim 7 is similar in scope to claim 14 and are therefore rejected under similar rationale


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875. The examiner can normally be reached on Monday-Friday, 7:30am-5pm Alt, Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144